FILED
                             NOT FOR PUBLICATION                             DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINPO LIN,                                       No. 12-72263

               Petitioner,                       Agency No. A094-938-697

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Jinpo Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on an inconsistency between Lin’s testimony and his written statement

regarding when he began attending a house church, and based on an inconsistency

between his testimony and his asylum application regarding his employment in

China. See id. at 1048 (adverse credibility finding reasonable under the totality of

circumstances). Lin’s explanations do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

Lin’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Further, because Lin’s CAT claim is based on the same testimony found not

credible, and he does not point to any other evidence that compels the finding that

it is more likely than not he would be tortured if returned to China, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-72263